Campbell, J.
Plaintiff: sued the county of Oass to recover $500 which was offered as a reward by the board of supervisors, to be paid on the arrest and conviction of the murderer of one William Young. The declaration averred that plaintiff: procured'-the arrest and conviction of William Hobart for the murder.
The court below found that plaintiff was sheriff of the county, but that no process had issued to him, and that no evidence had been discovered, and no complaint or prosecution made until Hobart had confessed his guilt to plaintiff, on which confession he was convicted; and that the sheriff in arresting Hobart and procuring his conviction acted in his private capacity. Having found expressly that plaintiff performed such services as would have entitled him to the-reward, the comt held that having presented his claim to the supervisors, who disallowed it, plaintiff had no remedy by action.
How far the supervisors had power to offer such a reward is a question of considerable importance. But if they had the power to offer it, this could only be on the supposition that they regarded the service to be rendered as” a service to the county. The supervisors could not in any ease, except under some power distinctly granted by the Legislature, incur debts or make engagements except on the basis of benefit to the county.
*332"We need not therefore consider whether this reward could be offered properly on such a basis. It was actually made as an inducement for services to be rendered. The Constitution expressly makes the board of supervisors an auditing body without appeal, on all claims of that kind. Const. § 10, art. 10. The plaintiff saw fit to present his claim for audit, and it was disallowed. The record does not show whether it was because the board regarded the offer as invalid or because the plaintiff did not satisfy them that he had earned it. It is to be inferred from the record that the board did not refuse to consider the claim, but considered and rejected it. Having passed upon it, and if valid at all it being a claim for services, we think it was within the jurisdiction of the board, and consequently not subject to review on the facts in the courts.
"We agree with the court below that there was no ground for such an action for services, and we do not express any opinion upon the validity of the offer, or the sheriff’s right to earn it.
The judgment must be affirmed with costs.
The other Justices concurred.